Citation Nr: 1807682	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.

The Board remanded this matter in August 2014 for a Board Hearing.

The Veteran appeared before the undersigned Veterans Law Judge in a June 2017 Board Hearing at the RO.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issue of entitlement to a rating in excess of 10 percent for GERD must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends that GERD symptoms are more severe than contemplated by the current 10 percent rating.

In a June 2011 VA examination, the Veteran reported a moderate abdominal burning sensation, mild abdominal pain, severe deep breastbone pain, reflux, and regurgitation.  The symptoms were reported as daily and associated with eating food.  The examiner opined the Veteran had frequent episodes of reflux and dyspepsia, despite taking daily medication.  However, the examination did not indicate an inquiry into the presence of arm or shoulder pain, and the opinion did not opine on the overall impairment of the Veteran's health as a result of GERD symptoms.

A March 2014 VA examiner noted persistently recurrent epigastric distress, heartburn, reflux, and regurgitation, with sleep disturbance from reflux at least four times per year, lasting on average one day.  However, the examination also did not indicate an inquiry into the presence of arm or shoulder pain, or opine on the overall impairment of the Veteran's health as a result of GERD symptoms.
In the June 2017 Board Hearing, the Veteran reported stomach, chest, and shoulder pain associated with GERD symptoms.

Thus, the Board finds that a medical opinion which considers the reported stomach, chest, and shoulder pain, and opines on the impairment of the Veteran's health as a result of GERD symptoms is necessary.

Additionally, the Veteran indicated the presence of non-VA medical records which may be related to GERD symptoms, and therefore are necessary to determine the level of GERD severity.

Accordingly, the case is REMANDED for the following action:

1.  Request medical records for an endoscopy, from the General Leonard Wood Army Community Hospital from 2015.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of GERD.  The examiner must review the claims file and should note that review in the report.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner should specifically opine on the presence of stomach, chest, and shoulder pain, and on the level of impairment caused by GERD symptoms.  The examiner should state whether GERD causes pain, vomiting, material weight loss, hematemesis, melena, anemia, persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal pain, arm pain, shoulder pain, considerable impairment of health, or severe impairment of health.  The medical and lay evidence of record should be taken into account and a rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

